                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

OMAR WINSTON KHOURI,                             §
                                                 §
                                                 §
       Plaintiff,                                §
vs.                                              §            Civil Action No. 1: 20 – CV - 580
                                                 §
NATIONAL GENERAL INSURANCE                       §
MARKETING, INC., AND                             §
AMERICAN SELECT PARTNERS, LLC,                   §
                                                 §
       Defendants.                               §


                          DEFENDANTS’ NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1331, 1367(a), 1441, and 1446, Defendant National General

Insurance Marketing, Inc. (“National General”) and Defendant American Select Partners, LLC

(“American Select”) (together “Defendants”) hereby remove this action from the General Court of

Justice, District Court Division, County of Forsyth, State of North Carolina, to the United States

District Court for the Middle District of North Carolina. In support of this notice, Defendants state

as follows:

                                   STATE COURT ACTION

       1.      On March 19, 2020, Plaintiff, Omar Winston Khouri (“Plaintiff”), filed his

Complaint and Demand for Trial by Jury (the “Complaint”) in the General Court of Justice, District

Court Division, County of Forsyth, State of North Carolina in an action styled Omar Winston
DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 1




       Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 1 of 8
Khouri v. National General Insurance Marketing, Inc., and American Select partners, LLC, File

No. 20-CVD-2576 (the “State Court Action”).

         2.    In the State Court Action, Plaintiff seeks an injunction, and appears to assert claims

under North Carolina Statutes and the Telephone Consumer Protection Act of 1991, 47 U.S.C. §

227, et seq. (“TCPA”). Plaintiff also seeks damages and other relief. See generally Complaint.

         3.    American Select was served with a citation and a copy of the Petition in this matter

on or about June 11, 2020. This Notice of Removal is therefore timely filed because it is filed

within 30 days of service.1 Defendant National General Insurance Marketing, Inc. has been served

and consents to this removal.2

         4.    Defendants remove the State Court Action to this Court on the basis of federal

question jurisdiction.

                               PROCEDURAL REQUIREMENTS

         5.    This action is properly removed to this Court, as the lawsuit is pending within the

district.3




         1
               See 28 U.S.C. §§ 1446(b)(1), 1446(b)(2)(B).
         2
               See 28 U.S.C. § 1446(b)(2)(A).
         3
               See 28 U.S.C. § 1441; 28 U.S.C. § 124(b)(2).
DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 2




         Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 2 of 8
       6.       The United States District Court for the Middle District of North Carolina has

original jurisdiction over this action based on federal question jurisdiction because the Petition

asserts claims arising under federal law.4

       7.       Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is accompanied by copies

of the following materials:

            Exhibit A. All filings in the State Court Action



                             FEDERAL QUESTION JURISDICTION

       6.       The district courts of the United States have original jurisdiction over all civil

actions arising under the Constitution, laws, and treaties of the United States.5 A defendant may

remove “any civil action brought in a State court of which the district courts of the United States

have original jurisdiction,” and a case may be removed to federal court if the claim “arises under”

federal law or could have been brought in federal court originally.6 A claim “arises under” federal

law when either (1) the well-pleaded complaint establishes that federal law creates the cause




       4
                See 28 U.S.C. § 1331.
       5
                See 28 U.S.C. § 1331.
       6
                See 28 U.S.C. § 1441; see also Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6, (2003).
DEFENDANTS’ NOTICE OF REMOVAL                                                                              Page 3




       Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 3 of 8
of action; or (2) the plaintiff’s right to relief necessarily depends on the resolution of a

substantial question of federal law.7

        7.       To support removal, a defendant “must locate the basis of federal jurisdiction in

those allegations necessary to support the plaintiff’s claim.”8 “A federal question exists ‘if there

appears on the face of the complaint some substantial, disputed question of federal law.’”9

        8.       Removal of the State Court Action is proper under 28 U.S.C. §§ 1331 and 1441, as

it arises under the laws of the United States. Specifically, Plaintiff alleges a violation of the

TCPA.10 As interpreted by the Supreme Court of the United States, the TCPA grants this Court

concurrent jurisdiction to hear claims brought thereunder.11

        9.       The existence of concurrent jurisdiction of state courts does not divest this Court of

jurisdiction on removal because “a defendant may remove a civil action filed in state court if the

federal court would have had original jurisdiction.”12 As here, “when federal law creates a private

right of action and furnishes the substantive rules of decision, the claim arises under federal law,


        7
                 See Singh v. Morris, 538 F.3d 334, 338 (5th Cir. 2008) (quoting Franchise Tax Bd. v. Constr.
Laborers Vacation Trust, 463 U.S. 1, 27–28 (1983)); see also Empire HealthChoice Assur., Inc. v. McVeigh, 547 U.S.
677, 690 (2006).
        8
                 Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 366 (5th Cir. 1995).
        9
                 In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir. 2007). (quoting Carpenter, 44 F.3d at 366).
        10
                 See Complaint, ¶¶ 16, 20.
        11
                 See Mims v. Arrow Fin. Services, LLC, 565 U.S. 368, 372 (2012); see also Danehy v. Time Warner
Cable Enterprises, 5:14-CV-133-FL, 2015 WL 5534094, at *3 (E.D.N.C. Aug. 6, 2015), report and rec. adopted sub
nom., Danehy v. Time Warner Cable Enter. LLC, 5:14-CV-133-FL, 2015 WL 5534285 (E.D.N.C. Sept. 18, 2015).
        12
                 Johnson v. Calpine Corp., Civ. A. No. 02-2242, 2002 WL 31640484, at *1 (E.D. La. Nov. 20, 2002).
DEFENDANTS’ NOTICE OF REMOVAL                                                                                  Page 4




        Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 4 of 8
and district courts possess federal-question jurisdiction under § 1331,” and “[t]hat principle

endures unless Congress divests federal courts of their § 1331 adjudicatory authority.”13

         10.      Thus, Plaintiff alleges violations of federal law, and his right to relief will

necessarily depend upon the resolution of federal law. Accordingly, this Court has federal question

jurisdiction.

                                    SUPPLEMENTAL JURISDICTION

         11.      This Court also has jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367(a). As noted by the Supreme Court, “[s]ection 1367(a) is a broad grant of

supplemental jurisdiction over other claims within the same case or controversy, as long as the

action is one in which the district courts would have had original jurisdiction.”14

         12.      It is well established that federal district courts have supplemental jurisdiction over

state law claims that share a “common nucleus of operative fact” with federal claims.15 This

principle applies not only to cases originally brought in federal court, but also to those cases




         13
                  Mims, 565 U.S. at 378-79 (footnote omitted); Schopp v. Fora Fin. Holdings, LLC, Case No. 4:16-
CV-128, 2016 WL 878325, at *2 (E.D. Tex. Mar. 7, 2016) (“The fact that state and federal courts may have concurrent
jurisdiction over his TCPA claims also does not divest the Court of federal question jurisdiction or preclude
removal.”), rec. adopted, 2016 WL 1572351 (E.D. Tex. Apr. 19, 2016).
         14
                   Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 558 (2005); see also State Nat’l Ins. Co.
Inc. v. Yates, 391 F.3d 577, 579 (5th Cir. 2004) (explaining that 28 U.S.C. § 1367 grants the federal courts jurisdiction
to hear “claims that do not independently come within the jurisdiction of the district court but form part of the same
Article III ‘case or controversy’“).
         15
                  See Jamal v. Travelers Lloyds of Tex. Ins. Co., 97 F. Supp. 2d 800, 805 (S.D. Tex. 2000) (quoting
City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 164-65 (1977)).
DEFENDANTS’ NOTICE OF REMOVAL                                                                                     Page 5




         Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 5 of 8
removed to federal court.16 Here, Plaintiff’s state law claims share a common nucleus of operative

facts with his federal claims in that Plaintiff’s claims in this matter are all based on the same alleged

wrongful conduct.17 Therefore, to the extent necessary, supplemental federal jurisdiction exists

over Plaintiff’s state law claims.

                                  RESERVATION AND SERVICE

        13.     In filing this Notice of Removal, Defendants reserve the right to challenge the

propriety of venue, including the right to dismiss due to improper venue and/or transfer venue.

        14.     Simultaneous with the filing of this Notice of Removal, Defendants are filing a

copy of the Notice of Removal in the General Court of Justice, District Court Division, County of

Forsyth, State of North Carolina, pursuant to 28 U.S.C. § 1446(d).

        15.     Defendants have also served written notice of removal to Plaintiff.

                          CONCLUSION AND PRAYER FOR RELIEF

        WHEREFORE, Defendants remove this action from General Court of Justice, District

Court Division, County of Forsyth, State of North Carolina to the United States District Court for

the Middle District of North Carolina, so that this Court may assume jurisdiction over the cause as

provided by law.




        16
                See Jamal, 97 F. Supp. 2d at 806.
        17
                See Complaint, ¶¶ 5–22.
DEFENDANTS’ NOTICE OF REMOVAL                                                                      Page 6




        Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 6 of 8
                                  Respectfully submitted,


                                  /s/ Edwin W. Bowden____________________
                                  Bowden Gardner & Hill, P.C.
                                  (NC Bar No. 16563)
                                  119 Brookstown Ave., Suite 401
                                  Winston-Salem, NC 27104
                                  Telephone: 336-714-2097
                                  Facsimile: 336-714-2098
                                  Email: ed@bowdengardner.com




                                  Of Counsel/

                                  /s/Charles W. Gameros, Jr., P.C.
                                  Charles W. Gameros, Jr., P.C.
                                  (TX Bar No. 00796596)
                                  HOGE & GAMEROS, L.L.P.
                                  6116 N. Central Expressway, Suite 1400
                                  Dallas, Texas 75206
                                  Telephone:     (214) 765-6002
                                  Facsimile:     (214) 559-4905
                                  E-Mail:        BGameros@LegalTexas.com

                                  ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ NOTICE OF REMOVAL                                               Page 7




     Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 7 of 8
                           CERTIFICATE OF SERVICE


       I, Edwin W. Bowden, attorney for Defendants, do hereby certify that the foregoing
NOTICE OF REMOVAL was served on the following person on this the 25th day of June, 2020
by placing the same in the US mail and addressed as follows:

      Omar Winston Khouri
      1009 Cross Gate Road
      Winston-Salem, NC 27106

      This the 23rd day of January, 2020.



                     /s/ Edwin W. Bowden __________________________________
                     Edwin W. Bowden, attorney for defendants


OF COUNSEL:

BOWDEN GARDNER & HILL, P.C.
119 Brookstown Ave. Suite 401
Winston-Salem, NC 27101
336-714-2097




DEFENDANTS’ NOTICE OF REMOVAL                                                      Page 8




      Case 1:20-cv-00580-TDS-JLW Document 1 Filed 06/25/20 Page 8 of 8
